 In the MATTER of MARTIN FOOD PRODUCTS, INC.,andWAREHOUSE ANDDISTRIBUTION WORKERS,UNION,LOCAL208, I.L.W. U. (C.I.O.),tCase No. B-4{909SUPPLEMENTAL DECISION-ORDERANDDIRECTIONMay 5, 19.3On March 11, 1943,,tbe National Labor,Re'lations Board issuedDecision' and Direction of Election iii the above-entitled proceeding.}Pursuant to the Direction of Election, an election by secret ballot wasthe Regional Director for the Thirteenth Region (Chicago, Illinois)On March 31, 1943, the Regional Director, acting pursuant to ArticleIII, Section 10, of National Labor Relations Board Rules and Regu-lations, Series 2, as amended, issued and duly served upon the partieshis Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number of ballots cast----------- --------------------- X86Total number of challenged ballots---------------------------2Total void ballots-------------------------------------------0Total valid votes counted------------------------------------84Votes cast for Warehouse and Distribution Workers Union,Local 208, I. L. W. U. (C. I. 0.) ---------------------------,42Votes cast against Warehouse and Distribution Workers Union,Local 208, I. L. W. U. (C. I. 0.) ----------------------------42In- his Election Report, the Regional Director recommended thatthe challenge to the ballot of Dorothy Blue, made by the Company,and the challenge to the ballot of William Meyer, Jr., made by anagent of the Board, should be overruled.Thereafter, the Union filed Objections to Report of Election, con-tending that the Company had engaged in electioneering and anti-148N L R.B 19.49 N. L. R. B., No 61.464 MARTIN FOOD PRODUCTS, INC.465union activities on the day prior to and the day of the election in thepresent proceeding and that by reason thereof the said election did notreflect the free choice of the employees eligible to vote therein.TheCompany filed an answer denying the allegations contained in theObjections filed by the Union.On April 21, 1943, the Regional Direc-tor issued and duly served upon the parties his Report on Objectionsto Election Report, wherein among other recommendations, he againrecommended that the challenges- be overruled.Since neither theObjections filed by the Union nor the Answer filed by the Company'raises any objections to the recommendation with respect to the chal-lenges referred to, we shall defer passing upon the Objections untilafter the challenged ballots, which we find below are valid, have beencounted.'The ballot of Dorothy Blue was challenged by the Company uponthe ground (1) that she did not appear on the list of eligible votersas prepared by the Company and (2) that she did not work duringthe week ending March 6, 1943, the pay-roll period immediately pre-ceding the date of Decision and Direction of Election. In his ElectionReport the Regional Director reported that an investigation disclosesthat the absence of Dorothy Blue from work during the week endingMarch 6, 1943, was due both to her illness and a temporary disciplinarylay-off on the part of the Company.We find that Dorothy Blue waseligible to vote.Accordingly, we sustain the recommendation of theRegional Director and shall direct that her ballot be counted.The ballot of William Meyer, Jr., was challenged by an agent ofthe Board upon the ground that the Board had specifically includedhim among certain employees listed in footnote 3 of the Decision asbeing supervisory employees.The record discloses that WilliamMeyer, Jr., is' a production employee without supervisory duties andthat his inclusion among the employees found by the Board to besupervisors was inadvertent due to the similarity between his nameand that of his father, William Meyer, Sr., a supervisor who properlywas excluded. Since William Meyer, Jr., was inadvertently excludedfrom the appropriate unit, we shall amend the Decision and Directionof Election by deleting his name from footnote 3 of the Decision andshall further direct that his ballot be counted.ORDERIt is hereby ordered that the Decision and Direction of Electionbe, and the same hereby is, amended by striking from footnote 3, page3 of the Decision, the name of William Meyer, Jr.And it is further ordered that the Decision and Direction of Election,as printed, shall appear as hereby amended. 466DEIOISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c)a of the National Labor Relations Act,and pursuant to Article III, Sections 0 and 10, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives,for the purposes of collective bargainingwith Martin Food Products, Inc., Lhicago, Illinois, the RegionalDirector for the Thirteenth Region shall, pursuant to the said Rulesand Regulations and subject to Article-III; Section 10, of said Rulesand Regulations, within ten (10), days from'the date of this Direction,open and count the challenged ballots of Dorothy Blue and WilliamMeyer, Jr., and shall thereafter preparejand cause to be served uponthe parties a Supplemental Election Report embodying his findingstherein and his recommendations as to the result of the secret ballot.DIR.JOHNM. HOUSTON tookno partinthe above Supplemental De-cision,.Order and Direction.r16II